DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see amendment, filed 06/28/2022, have been fully considered but they are not persuasive. 
In response to applicant’s arguments regarding the shape of base10 in Shirwaiker, the examiner disagrees. Shirwaiker clearly shows in figure 17 that base 10 has an open area. Therefore,  the base 10 in Shirwaiker has an open area.
In the alternative, the shape of a device component has been held to be a matter of design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed base was significant.  See MPEP §2144.04 (IV)(B). Therefore, one having ordinary skill in the art would have found it obvious to make such a change as a mere alternative and functionally equivalent base shape and since the same expected support would have been achieved. The use of alternative and functionally equivalent shapes would have been desirable to those of ordinary skill in the art based on the desired device configuration.
In response to applicant’s arguments that the skin sample is not being supported by the base but is supported by the membrane, the examiner disagrees. As required by claim 1, the base frame requires a skin sample receiving surface. The expandable membrane 15 in Shirwaiker has been interpreted as the skin sample receiving surface of the base. Therefore, the base indirectly supports the skin sample via the skin sample receiving surface (expandable membrane 15). 
In response to applicant’s arguments regarding the grip being releasably connectable, it is the position of the Office that it would have been obvious to one having ordinary skill in the art provide a grip that is releasably connectable, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. See MPEP §2144.04 (V-C).
In response to applicant’s arguments regarding the effectiveness of the claimed channel, it appears that Applicant is arguing about how Shirwaiker operates (e.g. the effectiveness of gas bubble removal). However, it is noted that apparatus claims cover what a device is, not what a device does or how it is to be used. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114. Thus, a method of operation does not patentably distinguish an apparatus from the prior art.
Furthermore, the examiner maintains absent unexpected results, such modification would require a mere change in size or dimension of the device, i.e. height or cross-section, which would have been obvious to one of ordinary skill in the art because a mere change in the size (or dimension) of a component is generally recognized as being within the level of ordinary skill in the art. Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See MPEP §2144.04 (IV)(A).
Additionally, applicants arguments regarding the rejection of claim 3 under 35 USC § 103 has been fully considered and is persuasive. Therefore, the rejection has been withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 12-13, 26-27, 31, 37 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Shirwaiker et al. (hereinafter Shirwaiker) US 2015/0018948 cited in the IDS filed 11/19/2018 in view of Porter et al. (hereinafter Porter) US 20100323438.
Regarding claim 1, Shirwaiker discloses a skin sample culture apparatus which comprises: a base frame (bottom solid support 10) as discussed in at least paragraph 67, with a skin sample receiving surface (expandable membrane 15) upon which a part of the skin sample may be placed as discussed in at least paragraph 67 and which extends across an area defined by a shape of the frame as shown in at least Fig. 1B; and a securing member (perimeter member (25) which may be removably attached to the device) as discussed in at least paragraph 67-68 which is releasably connectable to the base frame and a grip (clamps; paragraph 67 or pins 27; paragraphs 49-50) which holds the skin sample under tension.
Shirwaiker also discloses a culture medium receptacle (the top solid support (20) includes a chamber (30) configured to hold media, and the media is in fluid contact with at least a portion of the tissue; paragraph 70).
As to the open area, Shirwaiker clearly shows in Fig. 17 that base 10 has an open area. 
In the alternative, the shape of a device component has been held to be a matter of design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed base was significant.  See MPEP §2144.04 (IV)(B). Therefore, one having ordinary skill in the art would have found it obvious to make such a change as a mere alternative and functionally equivalent base shape and since the same expected support would have been achieved. The use of alternative and functionally equivalent shapes would have been desirable to those of ordinary skill in the art based on the desired device configuration.
Shirwaiker does not explicitly disclose at least one of said channels is an upper channel positioned towards the skin sample receiving surface of the base frame, at least one of said channels is a lower channel positioned towards the bottom surface of the base frame upon which it rests in use in a culture medium receptacle containing culture medium; and wherein the upper channel is positioned for allowing air or other ambient gas to exit from the position below a skin sample when it is situated on the base frame. However, Shirwaiker does disclose wherein, the base frame comprises a single or plurality of channels (the bottom solid support (10) has a fluid inlet (11) and fluid outlet (12)) which extend through the side of the receiving frame as discussed in at least paragraph 73 and shown in at least Fig. 5.
Porter discloses a base [200] frame comprising a plurality of channels [208, 210 and 212] wherein at least one of said channels is an upper channel [208] positioned towards the skin sample receiving surface of the base frame, at least one of said channels is a lower channel [212] positioned towards the bottom surface of the base frame upon which it rests as shown in at least Figs. 1-3 and 6; and wherein the upper channel is positioned for allowing air or other ambient gas to exit from the position below a skin sample when it is situated on the base frame, discussed in at least paragraphs 38.
Porter also discloses a tensioner (grips 240) which holds the skin sample under tension as discussed in at least paragraph 36.
It would have also been obvious to one having ordinary skill in the art to modify Shirwaiker with upper and lower channels as taught by Porter to create and maintain a requisite pressure differential between the exterior of the chamber and interior of the chamber in order to stretch and relax the tissue sample.
As to the grip being releasably connectable, absent unexpected results, it would have been obvious to one having ordinary skill in the art provide a grip that is releasably connectable, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. See MPEP §2144.04 (V-C).
Regarding claim 12, Shirwaiker discloses wherein, the grip comprises a releasable connection (attachment members (e.g., bolts, clamps, hinges, etc.); paragraphs 4 and 67), between the base frame and the securing member.
Regarding claim 13, Shirwaiker discloses wherein, the grip comprises one or more fixings which connect the base frame to the securing member or a snap fit connection between the base frame and the securing member (attachment members (e.g., bolts, clamps, hinges, etc.); paragraphs 4 and 67).
Regarding claim 26, Shirwaiker in view of Porter does not explicitly disclose wherein, the upper channel height reduces as the channel extends inwards from the outer side of the base frame which encourages air or other ambient gas to move out from under a skin sample.
However, absent unexpected results, it is noted that such modification would require a mere change in size or dimension of the device, i.e. height, which would have been obvious to one of ordinary skill in the art because a mere change in the size (or dimension) of a component is generally recognized as being within the level of ordinary skill in the art. Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See MPEP §2144.04 (IV)(A).
As to encouraging air or other ambient gas to move out from under a skin sample, it is noted that apparatus claims cover what a device is, not what a device does. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114.  
Regarding claim 27 Shirwaiker discloses wherein, at least one of said channels is a lower channel positioned towards the bottom surface of the base frame as shown in at least Fig, 5 upon which it rests in use.
As to wherein the lower channel is positioned for allowing fluid to enter into the space below the skin sample, it is noted that apparatus claims cover what a device is, not what a device does. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114.  
Regarding claim 31, Shirwaiker discloses one side of the base frame has a channel (gas outlet/fluid connector) to further assist the removal of gas bubbles as discussed in at least paragraphs 71-72 from the underside of the skin sample. 
Porter discloses one side of the base frame has a channel (vent/cover port 207) to further assist the removal of gas bubbles as discussed in at least paragraphs 38 from the underside of the skin sample [24].
Shirwaiker in view of Porter does not explicitly disclose a plurality of upper channels on one side of the base frame and a plurality of lower channels on the other side. 
However, absent unexpected results, it would have been obvious to one having ordinary skill in the art to provide a plurality of upper and lower channels, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP §2144.04 (VI-B). 
It would have also been obvious to one having ordinary skill in the art to position the upper channels on one side of the base frame and the lower channels on the channels on another side of the base frame, since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP §2144.04 (VI-C).
As to when the apparatus is inserted into a culture medium at the side with the lower channels first, it is noted that apparatus claims cover what a device is, not what a device does. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114.  
Regarding claim 37, Shirwaiker discloses that the skin sample culture apparatus further comprises a fluid cap (in some embodiments, the top solid support (20) includes a chamber (30) configured to hold media, and the media is in fluid contact with at least a portion of the tissue. A top (not shown) may also be provided, that is configured to cover and/or seal the chamber (30). The chamber (30) may further include a media inlet and media outlet to allow media change/replenishment without the need to open the chamber; paragraph 70) for introducing a fluid into the apparatus.
Regarding claim 41, Shirwaiker discloses that the fluid cap comprises an inlet located at a first position on the fluid cap and an outlet located at a second position on the fluid cap (The chamber (30) may further include a media inlet and media outlet to allow media change/replenishment without the need to open the chamber; paragraph 70).
Allowable Subject Matter
Claims 3-4 and 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 3 and 4, prior art of record does not disclose or suggest in the claimed environment the skin sample culture apparatus as further limited by claims 3 and 4.
Claims 6 to 9 depend on claims 3 and 4 therefore, they are objected to for the same reason.
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA EDWARDS whose telephone number is (571)270-3242. The examiner can normally be reached on Monday-Thursday 6:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYDIA EDWARDS/Primary Examiner, Art Unit 1796